Case 2:19-cv-01682-AJS Document 41-1 Filed 01/27/21 Page 1 of 2




                      EXHIBIT A
       Case 2:19-cv-01682-AJS Document 41-1 Filed 01/27/21 Page 2 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SADIS & GOLDBERG, LLP,
                                                  Civil Action No. 2:1 9-cv-O1 682-AJS
                  Plaintiff,
            v.

 AKSHITA BANERJEE AND SUMANTA
 BAN ERJEE,

                  Defendants.

                           DECLARATION OF AKSHITA BANERJEE

       I, Akshita Banerjee, declare as follows:

       1.        I am over the age of 18 and would and could competently testify to the

following facts from my personal knowledge if called by the Court to do so.

       2.        I am an authorized signatory of SSA Capital Advisors, LLC.

       3.        I do not have an ownership or membership interest in SSA Capital

Advisors, LLC,

       4.        Sumanta Banerjee, my husband, does not have an ownership or

membership interest in SSA Capital Advisors, LLC.

       5.        I am neither a beneficiary nor a trustee of the SASB Irrevocable Trust.

       6.        Sumanta Banerjee is neither a beneficiary nor a trustee of the SASB

Irrevocable Trust.

       I declare under the penalty of perjury that the foregoing is true and correct.

Executed in Pittsburgh, Pennsylvania on January 27, 2021.


                                                    /s/Akshita Banerice
                                                     Akshita Banerjee
